NO. 07-12-0147-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                 AT AMARILLO 
                                       
                                    PANEL B
                                       
                               JANUARY 25, 2013
                      ___________________________________
                                       
                           CHARLES SCOTT PATTERSON, 
                                       
                                   Appellant
                                       
                                      V.
                                       
                             THE STATE OF TEXAS, 
                                       
                                						Appellee
                      ___________________________________
                                       
               FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY; 
                                       
                   NO. 22,525-A; HON. DAN SCHAAP, PRESIDING
                      __________________________________

                              MEMORANDUM OPINION 
                      __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ
	Charles Scott Patterson, appellant, appeals his conviction for possessing a controlled substance.  Through a single issue, he requests that a warrant fee be deleted from the judgment because there is insufficient evidence to support its assessment.  We affirm.
	The amount of the fee is $100 and appears in the Bill of Costs.  It is composed of two $50 fees for the issuance and execution of two different capias or arrest warrants issued after appellant twice failed to appear in court.  According to appellant, the record fails to disclose that such capias were issued and executed.  However, the second supplemental clerk's record reveals otherwise.  The first was issued on December 21, 2011, and executed on December 23, 2011.  The second was issued on April 10, 2012, and executed on April 11, 2012.  And, since statute allows for the assessment of $50 per warrant, Tex. Code Crim. Proc.  Ann. art. 102.011(a)(2) (West 2012), we conclude that the $100 assessment was recoverable and overrule appellant's sole issue.
	The judgment of the trial court is affirmed.
							  
							Per Curiam

Do not publish.